Citation Nr: 1549480	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include congestive heart failure (CHF) with cardiomyopathy, to include as secondary to a service-connected disability.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran cancelled his Board hearing scheduled in June 2015.  

Initially the RO in the June 2009 rating decision denied the Veteran's claim of service connection for CHF.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue has been broadened and recharacterized as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

A remand is necessary for multiple reasons.  First, the Veteran's claims folder has been rebuilt and service treatment records initially were unavailable.  See November 2004 correspondence and November 2008 Memorandum.  After issuance of the Statement of the Case in March 2012, service treatment records were associated with the file in June 2014.   The RO has not issued a Supplemental Statement of the Case, and the Veteran has not waived initial consideration of the evidence by the AOJ.  The issuance of a Supplemental Statement of the Case is necessary.  38 C.F.R. § 20.1304.

Second, the evidence shows that the Veteran in August 2007 was hospitalized and diagnosed with nonischemic dilated cardiomyopathy secondary to alcohol abuse.  VA treatment records in November 2007 document CHF.  On VA examination in January 2008, the examiner noted that a January 2008 electrocardiogram was abnormal and also provided a diagnosis of arteriosclerotic coronary artery disease.  On VA examination in November 2011, the examiner opined that the Veteran did not have ischemic heart disease.  However, the examiner's determination that the Veteran has coronary artery disease due to atherosclerosis is inconsistent with the determination that he does not have ischemic heart disease.  As the Veteran's DD 214 Form shows that the Veteran served in Vietnam from February 1969 to September 1970, it is critical to clarify whether he has ischemic heart disease, to include atherosclerotic cardiovascular disease and coronary artery disease, as such evidence would substantiate his claim on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  

Third, as for the issue of TDIU, the Veteran is service connected for PTSD (70%) and diabetes mellitus (20%).  He meets the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a), but the question remains as to whether his service-connected disabilities render him unemployable.  In the August 2008 claim for TDIU, he contended that he cannot work due to his service-connected PTSD and diabetes and that he previously worked as a day laborer with a 2 year college education.  On VA examination in January 2008 the examiner indicated that the Veteran may be unemployable due to his heart condition, and, on VA examination in November 2011, the examiner opined that the totality of the Veteran's currently nonservice-connected disorders, to include cardiomyopathy, would only allow sedentary work.  On remand, a VA TDIU examination needs to be obtained to determine whether the Veteran is unemployable due solely to these service-connected disabilities.

Lastly, VA treatment records in January and February 2008 show that the Veteran was applying to the Social Security Administration (SSA) for disability benefits, including due to his heart disorder.  As there may be underlying medical records at SSA relevant to the issues on appeal, an effort needs to be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for service connection for a heart disorder, as secondary to a service-connected disability.  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his heart disorder.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:

a.)  Identify/diagnose all current heart disorders.  The examiner must specifically determine whether the Veteran currently has ischemic heart disease to include atherosclerotic cardiovascular disease and coronary artery disease.  

b.)  For each identified heart disorder other than ischemic heart disease the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to consider the Veteran's service treatment records, which include 10 pages of cardiac graphs.  

c.) Whether it is at least as likely as not (50 percent probability or more) that each identified heart disorder other than ischemic heart disease was caused or aggravated by a service-connected disability to include PTSD.  [If the Veteran is found to have a heart disorder that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should so explain. 

4.  Also, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  [As of the date of this Remand, service connection has been granted for PTSD and diabetes mellitus.]  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  The examiner should also discuss the effect of the Veteran's heart disability on his ability to obtain and maintain gainful employment.  In expressing these opinions, the examiner must consider that the Veteran has a 2 year college degree and has worked as a laborer.  See August 2008 TDIU claim.
A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. After completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

